 In the Matter of OMAHA COLD STORAGE COMPANY, EMPLOYERandGENERAL DRIVERS AND HELPERS UNION, LOCAL No. 554, INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, A. F. OF L., PETITIONERCase No. 17-R-16414.-Decided April 15, 1947Mr. David W. Swarr,of Omaha, Nebr., for the Employer.Mr. David D. Weinberg,of Omaha, Nebr., for the Petitioner.Messrs.Harry G. Cownie, Charles N. Waltrip,andStewart B.Dale,of Omaha, Nebr., for the Intervenor.Miss Eleanor Schwartzbach,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Omaha,Nebraska, on November 22, 1946, before Robert S. Fousek, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYEROmaha Cold Storage Company, a Nebraska corporation, is engagedin the cold storage and poultry, egg, and food processing business,at Omaha, Nebraska.During the year ending December 31, 1946, theEmployer extended services, valued in excess of $100,000, to customerslocated within and without the State of Nebraska.A substantialamount of the products placed in the Employer's cold storage plantatOmaha, Nebraska, originates from or is ultimately shipped topoints outside the State of Nebraska.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.73 N. L R. B., No. 79.406 OMAHA COLD SIORAGECOMPANY407United Packinghouse Workers of America, Local 120, herein calledthe Intervenor, is a labor organization affiliated with Congress ofIndustrialOrganizations,claiming to represent employees of theEmployer.III.TIIE QUESTION CONCERNING'REPRESENTATION'The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer.Following a consent election held under Board auspices on October22, 1940,1 the Employer and the Intervenor enteredinto a series ofcontracts covering production and maintenance employees, includingdrivers, at the Employer's Omaha, Nebraska, plant. The last of thesecontracts was executed on June 21, 1945.On July 13, 1946, the con-tract was extended to December 31, 1946.At the time of the hearingthe parties were negotiating a new contract.Neither contractingparty claims that the contract of 1945 is a bar to the instant proceed-ings,nor, as we find,can it be such a bar.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V.THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit of the Employer's over-the-road drivers.The Employer and the Intervenor contend that over-the-road driversare properly included within a unit of production and maintenanceemployees at the Omaha plant,urging that their position is supportedby the history of collective bargaining between the Employer and theIntervenor covering such employees.Over-the-road drivers spend about 15 percent of their regular timeat the Omaha plant doing work normally done by plant employeesunder plant foremen.Their principal occupation, however, is thedriving of heavy trucks from one to the other of the Employer's plantsin Nebraska and neighboring States.Over-the-road drivers,as dis-tinguished from the city truck drivers performing local truckingoperations,are under the separate supervision of the Industrial Rela-tions Manager,and are substantially without supervision while on theroad.Citydriversare under the supervision of the department fore-man whose work they may be handling at any time.Over-the-roaddrivers spend the greater part of their time away from the plant, andare responsible for the care of their trucks at this time.City drivers'work is confined to the city of Omaha. Over-the-road drivers all re-1Matter of Omaha Cold Storage Company,Case No 17-R-210. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDceive the same pay, whereas the pay of city drivers depends on the typeof truck driving job to which they are assigned.Since 1940 the Employer and the Intervenor have maintained con-tractual relations covering all production and maintenance workersat the Omaha plant, including over-the-road drivers.This bargainingunit was based upon a congent election, and not upon any Board de-termination as to the appropriate unit?Over-the-road drivers havehad no opportunity in a Board directed election to express their owndesires asto separate or plant-wide 3 representation.We have fre-quently held that over-the-road drivers with duties similar to thoseperformed by the drivers herein involved constitute a true craft group.and there is no indication that such units do not function successfullyto promote harmonious labor relations.Under the circumstances noted above, we are of the opinion thatthe over-the-road drivers should now be given an opportunity todemonstrate in a Board election whether or not they desire separaterepresentation.'Accordingly,we shall direct an election among over-the-roaddrivers at the Employer's Omaha, Nebraska, plant, excluding allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action.We shall make no determination of the appropriate unit at thistime.Such determination will depend, in part, upon the results ofthe election.If the employees in the voting group select the Peti-tioner, they will be taken to have indicated a desire to constitute aseparate bargaining unit; if they choose the Intervenor, they will betaken to have indicated a desire to remain part of the existingproduction and maintenance unit.DIRECTION OF ELECTION 6As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Omaha Cold Storage Com-pany, Omaha, Nebraska, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateSMatter of Remington Rand, Inc., Propeller Division,62 N. L.R. B. 1419 ;Matter ofThe American Fork & hoc Company,72 N. L R. B 10253The ballot in the consent election held on October 22,1940, was to determine whetheror not the employees desired the Inteivenor to represent them.4Matter of Gulf Refining Company,66 N L R. B 142, and cases cited therein;Matterof John Morrell &Co., 69 N L R. B. 1446 ;Matter of Armour & Company,64 N. L. R. B413;Matter of Miller&Miller Motor Freight Lines,59 N L. R B 203.5Matter of Wilson it Co.,Inc.,70 N. L. R. B.I;Matter of Sutherland Paper Company,55 N. L R. B 388Any participant in the election herein may,upon its prompt request to,and approvalthereof by, the Regional Director,have its name removed from the ballot. OMAHA COLD STORAGE COMPANY409of this Direction, under the direction and supervision of the RegionalDirector for the Seventeenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among over-the-road drivers in the group describedin Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desireto be represented by General Drivers and Helpers Union, Local No.554, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, A. F. of L., or by United PackinghouseWorkers of America, Local 120, C. I. 0., for the purposes of collectivebargaining, or by neither.MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Direction of Election.